         Case 1:20-cv-03718-PAE Document 8 Filed 07/29/20 Page 1 of 2




Michael J. Frevola
F. Robert Denig
HOLLAND & KNIGHT LLP
31 West 52 nd St.
New York, NY 10019
Telephone: (212) 513-3200
Telefax: (212) 385-9010
michael.frevola@hklaw.com
robert.denig@hklaw.com

ATTORNEYS FOR PETITIONER
HAFNIA TANKERS SHIPHOLDING ALPHA PTE. LTD.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HAFNIA TANKERS SHIPHOLDING ALPHA PTE. LTD.,                     Civ. Act. No. 20-cv-3178 (PAE)

                             Plaintiff,                       (Pft0PffllED:J SEALING ORDER

               -against-

PETROLIFEROS ENERMEX S.A.P.J. DE C.V., JZ-LINK,
S.A. DE C.V., TARGA FUELS, S.A. DE C.V., ENERMEX
LOGISTICA Y TERMINALES, S.A. DE C.V., REVENT, SUBJECT TO SEALING ORDER
S.A. DE C.V., COMBUSTIBLES ENERMEX, S.A. DE      -- DO NOT DISSEMINATE
C.V., and JULIO JAUREGUI A/KIA JULIO JAUREGUI
SAAD,

                              Defendants.



       Upon reading the Declaration of F. Robert Denig dated May 12, 2020, in supp01t of

Plaintiffs application to file under seal the Verified Complaint and all papers submitted with or

upon Plaintiffs application for an Order for Issuance of Maritime Attachment and Garnishment

pursuant to Rule B of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions of the Federal Rules of Civil Procedure, it is:
Case 1:20-cv-03718-PAE Document 8 Filed 07/29/20 Page 2 of 2
